DETAILED ACTION
This is the final Office action and is responsive to the papers filed 02/25/2022.  The amendments filed on 02/25/2022 have been entered and considered by the examiner.  Claims 1-5 are currently pending and examined below.  Claim 1 has been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument on page 6 filed on 02/25/2022 regarding claim rejections under 35 U.S.C. 101 are not persuasive.  The amendments did not overcome the claim rejections under 35 U.S.C. 101, and claim rejections under 35 U.S.C. 101 are not withdrawn.
The applicant argues that the claims as amended recites meaningful limitations that are performed by the autonomous driving system, and are more than merely steps that could be performed in the human mind… and that the autonomous driving system, as claims, automatically makes the recited determination (page 6).
The Examiner has updated the rejection to reflect the newly amended subject matter.  However, the Examiner respectfully submits that the limitations of automatically determining not to request the remote commander for the remote instructions of the request in claim 1 is still mental process.  For example, a person can automatically decide not to do something.  The mere nominal recitation of by an autonomous driving system does not take the claim limitation out of the mental process grouping.  The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant’s amendment and argument filed on pages 6-7 filed on 02/25/2022 regarding claim rejections under 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 103 are not withdrawn.  
In particular, on pages 6-7 of the Applicant’s Argument, the Applicant argues that with respect to Claim 1 “Embodiments of the present disclosure describe an autonomous driving system in which a remote controller issues a remote instruction, such as progressing or stopping while turning right at an intersection, for example. Embodiments of the present disclosure address a problem with such systems in that if the vehicle sends a remote instruction request every time such a situation arises (e.g., turning right at an intersection), and waits for a remote instruction to be received from a remote commander, efficiency of traveling may be deteriorated. See [0004] of the specification. None of the prior art references, however, are directed to the concept of reducing remote instructions.”.  The Examiner respectfully disagrees and asserts that at least paragraph [0091] of Levinson teaches to determine whether the vehicle may navigate through the object 524 without the assistance of a remote operating system 148.  By navigating without the assistance of a remote operating system 148 every time, Levinson discloses means for reducing wait time spent for communication and enhancing efficient traveling. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4 are rejected under 35 U.S.C. 101 because 

Step 2A - Prong 1: Claim 1 recites the limitation of acquiring a position of the autonomous driving vehicle on a map; recognizing an external environment of the autonomous driving vehicle based on a result of detection performed by a vehicle-mounted sensor of the autonomous driving vehicle; recognizing a remote instruction location situation on a target route of the autonomous driving vehicle set in advance based on the target route, the position of the autonomous driving vehicle on the map, and map information; determining whether or not to request the remote commander for the remote instruction with regard to the remote instruction location situation, based on the external environment of the autonomous driving vehicle, wherein the remote instruction location situation includes the situation of the autonomous driving vehicle starting the lane change, and wherein determining not to request the remote commander for the remote instructions, when another vehicle approaching from behind is recognized in the adjacent lane, and a possibility of collision between the autonomous driving vehicle that is changing lane and the other vehicle is equal to or higher than a determination threshold value, when the remote instruction location situation is in the situation of starting the lane change.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but by an autonomous driving system.  That is, other than performing by the autonomous driving system nothing in the claim elements precludes the step from practically being performed in the mind.  For example, other than by the autonomous driving system, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by the autonomous driving system does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.    
Step 2A - Prong 2: Claim 1 recites the additional element of “the remote instruction request determination unit” that “automatically determines not to request the remote commander for the 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 2 and 4 do not contain limitation that render them subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. (JP2017068589A; hereinafter Kaino), and in view of Levinson et al. (CN110869866A; hereinafter Levinson). 

Regarding claim 1, Kaino discloses:
An autonomous driving system (Fig. 20 – vehicle control system 1000) that performs a traveling of an autonomous driving vehicle based on a remote instruction by a remote commander (integrated control unit 1012 of the vehicle control system 1000 may control the overall operation of the vehicle control system 1000 based on remote control device; [0292] “The integrated control unit 1012 controls the overall operation in the vehicle control system 1000 according to various programs. An input unit 1018 is connected to the integrated control unit 1012... The input unit 1018 may be, for example, a remote control device...”), comprising: 
a vehicle position acquisition unit (Fig. 20 - positioning unit 1054) configured to acquire a position of the autonomous driving vehicle on a map (positioning unit 1054 specifies the current position for creating the local map information; [0296] “the positioning unit 1054 may specify the current position by exchanging signals with the wireless access point or may acquire the position information from a terminal such as a mobile phone, a PHS or a smartphone having a positioning function.”; [0301] “The microcomputer 1051 transmits information acquired via…the positioning unit 1054…, Local map information including peripheral information on the current position of the vehicle may be created.”); 
an external environment recognition unit (Fig. 20 - vehicle exterior information detection device 1007) configured to recognize an external environment of the autonomous driving vehicle based on a result of detection performed by a vehicle-mounted sensor of the autonomous driving vehicle (vehicle 
a remote instruction location situation recognition unit (Fig. 20 – beacon receiving unit 1055) configured to recognize a remote instruction location situation on a target route of the autonomous driving vehicle set in advance based on the target route, the position of the autonomous driving vehicle on the map, and map information (beacon receiving unit 1055 acquires information such as congestion, closing of a road, required time, or the like based on the road, current position, and current position is specified by the GPS on a GPS coordinate system, which is understood as a global map.  Thus, information such as congestion, closing of a road, required time, or the like is also based on the global map; [0297] “The beacon receiving unit 1055 receives radio waves or electromagnetic waves transmitted from a radio station or the like installed on a road, for example, and acquires information such as the current position, congestion, closing of a road, required time, or the like.”; [0296] “The positioning unit 1054 receives a GNSS signal (for example, a GPS signal from a GPS (Global Positioning System) satellite) from a Global Navigation Satellite System (GNSS) satellite…the positioning unit 1054 may specify the current position...”; [0049] “the global map includes information indicating a position and a feature amount on a three-dimensional spatial coordinate system of feature points of a stationary 

Kaino does not specifically disclose:
a remote instruction request determination unit configured to determine whether or not to request the remote commander for the remote instruction with regard to the remote instruction location situation, based on the external environment of the autonomous driving vehicle, 
wherein the remote instruction location situation includes the situation of the autonomous driving vehicle starting the lane change, and wherein the remote instruction request determination unit automatically determines not to request the remote commander for the remote instructions, when another vehicle approaching from behind is recognized in the adjacent lane, and a possibility of collision between the autonomous driving vehicle that is changing lane and the other vehicle is equal to or higher than a determination threshold value, when the remote instruction location situation is in the situation of starting the lane change.

However, Levinson discloses:
a remote instruction request determination unit (one or more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222 of the vehicle 102; Fig. 2)  configured to determine whether or not to request the remote commander for the remote instruction with regard to the remote instruction location situation, based on the external environment of the autonomous driving vehicle (one or more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222 of the vehicle 102 may predict the possible trajectory of the object 524 and 
wherein the remote instruction location situation includes the situation of the autonomous driving vehicle starting the lane change (the vehicle may perform lane change; [0030]), and wherein the remote instruction request determination unit automatically determines not to request the remote commander for the remote instructions (one or more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222 of the vehicle 102 may predict the possible trajectory of the object 524 and determine whether the vehicle may navigate through the object 524 without the assistance of a remote operating system 148, based on the detection from the sensor 204; Fig. 5A, [0091]), when another vehicle approaching from behind is recognized in the adjacent lane (when vehicle 102 and the object 524 approach one another; Fig. 5A, [0091]), and a possibility of collision between the autonomous driving vehicle that is changing lane and the other vehicle is equal to or higher than a determination threshold value (a confidence level is above a threshold minimum confidence level to be able to successfully navigate through the object 524 without the assistance of a remote operating system 148), when the remote instruction location situation is in the situation of starting the lane change (the vehicle may perform lane change; [0030]).

Kaino and Levinson are both considered to be analogous because they are in the same field that simulate/predict vehicle accidents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaino’s vehicle control system to further incorporate Levinson’s system that determines whether or not assistance from a remote operating system is necessary.  Doing so would aid would allow the remote operating system to provide guidance and information to the unmanned vehicle so that the unmanned vehicle will be able to 

Regarding claim 2, Kaino discloses:
further comprising: 
a blind area determination unit (Fig. 1 - information terminal 11) configured to determine whether or not a sensor blind area is present on a lane intersecting the target route of the autonomous driving vehicle in the remote instruction location situation, based on the target route of the autonomous driving vehicle and the external environment of the autonomous driving vehicle (information terminal 11 determines where a blind spot on a road or event venue where accidents are prone to occur, it is inherent that the blind spot on the road would be based on the road the moving body is on and the information outside the moving body; [0260] “when many moving bodies go and go or when a blind spot is likely to occur from a moving body, a great effect can be obtained. For example, when a person wearing a head mount display uses an application of AR (augmented reality) or VR (virtual reality), in a road or an event venue where many people go and go, a collision, a collision, a contact etc. between people Accidents are prone to occur. Therefore, for example, it is assumed that the above-described information terminal 11 is realized by a wearable device, and a person is guided so as to avoid accidents between people.”); and 
a first collision possibility calculation unit (risk prediction unit 113) configured to calculate a possibility of collision between a virtual object having a speed set in advance and the autonomous driving vehicle under an assumption that the virtual object jumps out from the sensor blind area when the autonomous driving vehicle continues to travel on the target route by the autonomous driving, if it is determined by the blind area determination unit that the sensor blind area is present (risk prediction unit 113 predicts the risk of accidents between the object around the own moving body with the 

Kaino does not specifically disclose: 
wherein the remote instruction request determination unit is configured to determine that the remote instruction is not requested if the possibility of collision is lower than a first threshold value and/or if the possibility of collision is equal to or higher than a second threshold value which is larger than the first threshold value.

However, Levinson discloses: 
wherein the remote instruction request determination unit is configured to determine that the remote instruction is not requested if the possibility of collision is lower than a first threshold value (one or more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222 of the vehicle 102 may determine that a confidence level is above a threshold confidence level (the possibility of collision is lower than a threshold value and the vehicle 102 will be able to successfully navigate through the object 524) and the 

Kaino and Levinson are both considered to be analogous because they are in the same field that simulate/predict vehicle accidents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaino’s vehicle control system including a unit that detects a blind spot to further incorporate Levinson’s system that determines the possibility of collision is lower than a threshold value and the vehicle will be able to successfully navigate through the object.  Doing so would aid would allow the vehicle to successfully 

Regarding claim 3, Kaino does not specifically disclose:
further comprising: 
an autonomous driving control unit configured to cause the autonomous driving vehicle to continue to travel along the target route if the possibility of collision between the virtual object and the autonomous driving vehicle is lower than the first threshold value and it is determined that the remote instruction is not requested, or to cause the autonomous driving vehicle to stop if the possibility of collision between the virtual object and the autonomous driving vehicle is equal to or higher than the second threshold value and it is determined that the remote instruction is not requested.

However, Levinson discloses:
further comprising: 
an autonomous driving control unit (vehicle 102) configured to cause the autonomous driving vehicle to continue to travel along the target route if the possibility of collision between the virtual object and the autonomous driving vehicle is lower than the first threshold value and it is determined that the remote instruction is not requested (the vehicle 102 may operate the vehicle 102 in accordance with the modified driving line 146 if that a confidence level is above a threshold confidence level (the possibility of collision is lower than a threshold value and the vehicle 102 will be able to successfully navigate through the object 524) and the assistance of the remote operating system 148 is not requested; [0091] “When the vehicle 102 approaches the object 524, one or more of these systems can be used to calculate a confidence level associated with the probability that the vehicle 102 will be able to successfully navigate through the object 524 without the assistance of a remote operating system 

Kaino and Levinson are both considered to be analogous because they are in the same field that simulate/predict vehicle accidents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaino’s vehicle control system to further incorporate Levinson’s system that control the vehicle to navigate through the object.  Doing so would aid would allow the vehicle to successfully navigate through the object without the assistance of the remote operating system, saving time and unnecessary guidance.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaino, in view of Levinson, and in view of Kawamura et al. (JP 3218865 B2; hereinafter Kawamura).


further comprising: 
a speed uncertain vehicle determination unit (receiving unit; see [0309]) configured to determine whether or not a vehicle is present, which is another vehicle having a speed on a lane intersecting the target route of the autonomous driving vehicle in the remote instruction location situation, based on the target route of the autonomous driving vehicle and the external environment of the autonomous driving vehicle (receiving unit receives a velocity of each of the moving bodies and detection result of a dangerous area at risk of accidental collision with another mobile body from the information terminal provided in each of the moving bodies.  Since the receiving unit receives the velocity of each of the moving bodies, the receiving unit also makes the determination of the presence of the moving bodies; [0309] “(1) a receiving unit that receives position information indicating a position and a velocity of each of the moving bodies estimated based on an image photographed from each moving body from an information terminal provided in each moving body… (8) The receiving unit receives a detection result of a dangerous area at risk of an accident from each of the information terminals, and indicates the dangerous area based on the detection result of the dangerous area by each information terminal (1) to (7)”; [0256] “a dangerous area where the risk of accidental collision with another mobile body is detected”); and 
a second collision possibility calculation unit (risk prediction unit; see [0309]) configured to calculate a possibility of collision between the vehicle and the autonomous driving vehicle under an assumption that the vehicle is approaching at a speed set in advance when the autonomous driving vehicle continues to travel on the target route by the autonomous driving, if it is determined by the speed uncertain vehicle determination unit that the vehicle is present (risk prediction unit predicts an accident between each of the moving bodies by determining that the moving bodies are moving and the moving bodies need to be present to determine the moving bodies are moving; [0309] “(1) … a risk 

Kaino does not specifically disclose:
wherein the remote instruction request determination unit is configured to determine that the remote instruction is not requested, if the possibility of collision is lower than a third threshold value and/or if the possibility of collision is equal to or higher than a fourth threshold value which is larger than the third threshold value.

However, Levinson discloses:
wherein the remote instruction request determination unit is configured to determine that the remote instruction is not requested, if the possibility of collision is lower than a third threshold value (one or more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222 of the vehicle 102 may determine that a confidence level is above a threshold confidence level (the possibility of collision is lower than a threshold value and the vehicle 102 will be able to successfully navigate through the object 524) and the assistance of the remote operating system 148 is not requested; [0091] “When the vehicle 102 approaches the object 524, one or more of these systems can be used to calculate a confidence level associated with the probability that the vehicle 102 will be able to successfully navigate through the object 524 without the assistance of a remote operating system 148. When the confidence level drops below a threshold minimum confidence level, the vehicle 102 may slow down or stop and send a communication signal to the remote operating system 148 using its network interface 234 (Figure 2), which provides sensor data And request guidance from the remote operating system 148.”; [0094] “the 

Kaino and Levinson do not specifically disclose:
a speed uncertain vehicle.

However, Kawamura discloses:
a speed uncertain vehicle (moving object moving at a constant speed due to poor accuracy of the sensed speed and uncertainty; [0028] “FIG. 14 shows an example of predicting a moving object (obstacle) moving at a constant speed. The simulated cone is due to poor accuracy of the sensed speed and uncertainty.”). 

Kaino, Levinson and Kawamura are considered to be analogous because they are in the same field that simulate/predict moving objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaino’s vehicle control system that predicts collisions to further incorporate Kawamura’s simulation due to uncertainty of the sensed speed and Levinson’s system that determines the possibility of collision is lower than a 

Regarding claim 5, Kaino does not disclose:
further comprising: 
an autonomous driving control unit configured to cause the autonomous driving vehicle to continue to travel along the target route if the possibility of collision between the speed uncertain vehicle and the autonomous driving vehicle is lower than the third threshold value and if it is determined that the remote instruction is not requested, or to cause the autonomous driving vehicle to stop if the possibility of collision between the speed uncertain vehicle and the autonomous driving vehicle is equal to or higher than the fourth threshold value and it is determined that the remote instruction is not requested.

However, Levinson discloses:
further comprising: 
an autonomous driving control unit configured to cause the autonomous driving vehicle to continue to travel along the target route if the possibility of collision between the vehicle and the autonomous driving vehicle is lower than the third threshold value and if it is determined that the remote instruction is not requested (the vehicle 102 may operate the vehicle 102 in accordance with the modified driving line 146 if that a confidence level is above a threshold confidence level (the possibility of collision is lower than a threshold value and the vehicle 102 will be able to successfully navigate through the object 524) and the assistance of the remote operating system 148 is not requested; [0091] “When the vehicle 102 approaches the object 524, one or more of these systems can be used to 

Kaino and Levinson do not specifically disclose:
a speed uncertain vehicle.

However, Kawamura discloses:
a speed uncertain vehicle (moving object moving at a constant speed due to poor accuracy of the sensed speed and uncertainty; [0028] “FIG. 14 shows an example of predicting a moving object (obstacle) moving at a constant speed. The simulated cone is due to poor accuracy of the sensed speed and uncertainty.”).

Kaino, Levinson and Kawamura are considered to be analogous because they are in the same field that simulate/predict moving objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaino’s vehicle control system that predicts collisions to further incorporate Kawamura’s simulation due to uncertainty of the sensed speed and Levinson’s system that control the vehicle to navigate through the object.  Doing so would aid would allow the vehicle to successfully navigate through the object without the assistance of the remote operating system, saving time and unnecessary guidance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wray et al. (US 20200331491 A1) discloses a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance includes an instance of a scenario-specific operational control evaluation model of a vehicle operational scenario wherein the vehicle operational scenario is a merge vehicle operational scenario or a pass-obstruction vehicle operational scenario, receiving a candidate vehicle control action from the scenario-specific operational control evaluation module instance, and traversing a portion of the vehicle transportation network in accordance with the candidate vehicle control action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665